DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/19/2022 Final Office Action, claims 1-3 and 7-9 were pending and rejected.
A request for continued examination under 37 CFR 1.114, including payment of the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/2022 is entered.
In the 08/18/2022 Reply, claims 1, 3, 7, and 9 were amended. Claims 2 and 8 were canceled. 
Claims 1, 3, 7, and 9 remain pending. 
 
Remarks and Amendments
	Claims 1-3 were rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image1.png
    343
    626
    media_image1.png
    Greyscale

	The Applicant amended the claim to specify how the extract is obtained, clarifying that the “mixed extract” refers to the weight ratio of the extracts present in the composition. This rejection is withdrawn.
	Claims 1-3 were rejected under 35 U.S.C. 101:

    PNG
    media_image2.png
    195
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    851
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    369
    629
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    903
    623
    media_image5.png
    Greyscale

	The Applicant amended the claimed composition to an emulsion, granules, tablet, or capsule. These oral forms are interpreted as markedly changing delivery properties of the extract composition, allowing release of these extracts at a different physiological target, as well as altering pharmacokinetic properties. Accordingly, the claimed oral dosage forms result in markedly different characteristics to the claimed extracts. This rejection is withdrawn. 
	Claims 1-3 were rejected under 35 U.S.C. 103 as being unpatentable over CN105963648A (published 09/28/2016; translation by Google):

    PNG
    media_image6.png
    69
    623
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    270
    623
    media_image7.png
    Greyscale

	The Applicant amended the claims to require the composition consist of extracts of Dioscoreae Rhizoma, Taraxaci Herba, and Schizonepetae Spica rather than comprising these extracts, and the composition must now be in a specific oral dosage form. The Applicant argues that CN105963648A teaches compositions comprising extracts of Dioscoreae Rhizoma, Taraxaci Herba, and Schizonepetae Spica in addition to other ingredients and not in the claimed oral dosage forms. CN105963648A teaches a composition comprising the claimed extracts amongst 20+ additional extracts but does not suggest a composition consisting of extracts of Dioscoreae Rhizoma, Taraxaci Herba, and Schizonepetae Spica. This rejection is, therefore, withdrawn, because CN105963648A does not teach or suggest the claimed composition as amended. 
	Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105963648A (published 09/28/2016; translation by Google):

    PNG
    media_image8.png
    218
    617
    media_image8.png
    Greyscale

	The Applicant amended the claims to require the composition consist of extracts of Dioscoreae Rhizoma, Taraxaci Herba, and Schizonepetae Spica rather than comprising these extracts, and the composition must now be in a specific oral dosage form. CN105963648A teaches a composition comprising the claimed extracts amongst 20+ additional extracts but does not describe a composition consisting of extracts of Dioscoreae Rhizoma, Taraxaci Herba, and Schizonepetae Spica. This rejection is, therefore, withdrawn, because CN105963648A does not teach or suggest the claimed composition as amended.

Conclusion
Claims 1, 3, 7, and 9 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655